Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
This action is in response to the after-final amendments filed 12/10/2020. 

Examiner’s Amendment-Claims
2. 	The following Examiner's amendments have been authorized in a telephone interview with Applicant's representative, Gregory Hartwig on 1/08/2021.

In Claim 35, the phrase “wherein the voltage applied” is replaced with “wherein a voltage applied”.

 In Claim 36, the phrase “wherein the total electric charge delivered” is replaced with “wherein a total electric charge delivered”.

In Claim 37, the preamble phrase “The method of claim 15, wherein the electric charge is delivered” is replaced with “The method of claim 36, wherein the total electric charge is delivered”.

Claim 38, the preamble phrase “The method of claim 15,” is replaced with “The method of claim 37,”.

In Claim 41, the phrase “wherein the voltage applied” is replaced with “wherein a voltage applied”.

In Claim 42, the phrase “wherein the total electric charge delivered” is replaced with “wherein a total electric charge delivered”.

In Claim 43, the preamble phrase “The method of claim 16, wherein the electric charge is delivered” is replaced with “The method of claim 42, wherein the total electric charge is delivered”.

In Claim 44, the preamble phrase “The method of claim 16,” is replaced with “The method of claim 43,”.

3. 	The following is an Examiner’s statement of reasons for allowance: 
The prior art does not teach nor reasonable suggest a method of transfection comprising a linear surface electrode array comprising a single anode of at least four neighboring electrodes and a single cathode of at least four neighboring electrodes on a single probe. 

[AltContent: textbox ([img-media_image1.png])](a) using a linear electrode array introduced into a target treatment region (e.g., the cochlea) (p. 22, Electroporation, p. 27-32, Example 1). In regard to the structure of the electrode, Housley teaches that the electroporation electrodes are part of a cochlear implant which comprises a single probe comprising a series of independently addressable anodes and cathodes  ([0078-0084], see also adjacent Fig. 5D (left) and Fig. 5B (right), note the nodes are in black and the positive or negative charges are indicated by “+” and “-“, respectively). In regard to the distance between electrodes, as shown in Fig. 5, Housley teaches a standard commercially available 22 node electrode cochlear array (see Fig. 5A, p. 24, [0080]), which were well known in the art to have 22 nodes (i.e., medial facing platinum electrode contacts) evenly spaced over about a 20 mm length probe. Thus, the adjacent nodes of the array were about 0.5 mm apart (i.e., 22 nodes and 22 insulating gaps evenly spaced over a 20 mm length equates to a 0.454 mm gap between each 0.454 mm node). Furthermore, as shown supra, both the anode array and cathode array are provided as a contiguous linear surface electrode array with an insulating gap between each node such that target tissue is adjacent to but not between neighboring nodes.

(c) applying an electroporation pulse profile to create a close electric field between electrodes of the array in the target region for sufficient time to allow said cells to be transfected, wherein the close electric field is within millimeters from the target region (Fig. 1, p. 28, [0096-0098]). 
[AltContent: textbox ([img-media_image2.png])]In addition, the prior art of Ingle (US 6,546,934, patented 4/15/2003, prior art of record) teaches a linear electrode array for delivering electrical stimulations to tissues (col 13, 4th para., col 14, 3rd & 5th para., col 15, 1st para.), wherein the stimulation pattern comprises a single cathode array of 2 neighboring electrodes and single anode array of 2 neighboring electrodes (col 23, 3rd para., see Fig. 12Dii adjacent).
[AltContent: textbox ([img-media_image3.png])]However, the prior art is silent to each anode and cathode of the array comprising between 4 to 8 neighboring electrodes. In addition, Applicant demonstrates that the 4 electrode tandem array configuration (see excerpt from Fig. 20 of Applicant’s disclosure supra) resulted in surprising high electroporation efficiency (see Fig. 22 of Applicant’s disclosure) and cites a letter from Dr. Gary Housley filed 8/21/2019 and the post filing art of Pinyon et al., 2014 and Browne et al., 2016. Moreover, in the declaration under 37 CFR 1.132 filed by Dr. Amr Al Abed on 6/15/2020, Dr. Abed .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4. 	Claims 15-16, 19-22, 25, 32-44 are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ARTHUR S LEONARD/           Examiner, Art Unit 1633                                                                                                                                                                                             






	
	/CHRISTOPHER M BABIC/             Supervisory Patent Examiner, Art Unit 1633